Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Global Macro Fund A non-diversified fund seeking total return Eaton Vance International Income Fund A non-diversified fund seeking total return Prospectus Dated ^ June 27, 2007 as revised August 14, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 4 Fund Fees and Expenses 5 Investment Objectives & Principal Policies and Risks 7 Management and Organization 12 Valuing Shares 13 Purchasing Shares ^ 14 Sales Charges ^ 17 Redeeming Shares 18 Shareholder Account Features ^ 19 Tax Information 20 2 Fund Summaries Each Funds investment objective and principal strategies and risks are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Eaton Vance Global Macro Fund The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The Fund typically invests in fixed-income and derivative instruments in different countries and currencies. The Fund may also invest in income-producing securities with lower credit ratings including those of below investment grade quality. The Fund will invest principally (over 50% of net assets) in high grade debt securities. The Fund may invest the remainder of its assets in lower-rated debt securities (so-called junk bonds) and other securities. The Fund may invest in U.S. and foreign securities, such as mortgage-backed securities, sovereign debt of foreign countries, including emerging market countries and high yield corporate bonds. The Fund may engage in derivative transactions to, among other things, enhance returns or as a substitute for purchasing or selling securities or to protect against price decline. The portfolio manager also uses active management techniques such as securities lending, short sales and forward commitments. The use of these techniques is subject to certain limitations and may expose the Fund to increased risk of principal loss. In addition, the Fund may invest directly in securities to gain, among other things, exposure to sectors of the market that the investment adviser believes may not be represented by the underlying portfolio and/or manage the exposures of the Fund without relying on changes to the underlying portfolio and/or any future underlying portfolios. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Eaton Vance International Income Fund The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The Fund will invest principally (over 50% of net assets) in (i) securities denominated in foreign currencies, (ii) fixed income instruments issued by foreign entities or sovereigns, and/or (iii) derivative instruments, denominated in or based on the currencies, interest rates, or issues of, foreign countries. The Fund may invest in foreign securities, including but not limited to, sovereign debt of foreign countries, including emerging market countries; mortgage-backed securities ("MBS"); corporate debt of foreign entities; asset-backed securities and derivative instruments, denominated in or based on the currencies, interest rates, or issues of, foreign countries. The Fund may also invest in securities issued by U.S. entities including the U.S. Government. The Fund may engage in derivative transactions to, among other things, enhance returns, as a substitute for purchasing or selling securities or to protect against price decline. The portfolio manager also uses active management techniques such as securities lending, short sales and forward commitments. The use of these techniques is subject to certain limitations and may expose the Fund to increased risk of principal loss. In addition, the Fund may invest directly in securities to gain, among other things, exposure to sectors of the market that the investment adviser believes may not be represented by the underlying portfolio and/or manage the exposures of the Fund without relying on changes to the underlying portfolio and/or any future underlying portfolios. The Fund will have significant exposure to foreign currencies and duration. The Fund will be benchmarked against the JP Morgan Government Bond Index Global, excluding U.S. This benchmark currently consists of 100% foreign denominated securities. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Principal Risk Factors Each Fund invests its assets in markets that are subject to speculative trading and volatility. Because each Fund can invest a significant portion of assets in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks can be significant. Each Fund may use, but it not limited to, derivative instruments, including forward currency contracts and fixed income instruments. Given the exposures of its benchmark, Eaton Vance International Income Funds foreign currency and duration risks may be substantial. Accordingly, the purchase of Fund shares should be viewed as a long-term investment. Debt securities rated below investment grade and unrated investments of comparable quality (lower rated investments) have speculative characteristics because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these securities to make principal and interest payments. Such issuers are more likely to default on their payments of interest and principal owed than issuers of higher rated 3 investments, and such defaults may reduce each Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments also may be subject to greater price volatility than higher rated investments. Changes in prevailing interest rates in the United States or abroad may affect the value of Fund shares depending upon the currency denomination of security holdings, whether derivative transactions had magnified or reduced sensitivity to a change, overall portfolio composition and/or other factors. Many securities with longer durations are more sensitive to changes in interest rates than securities with shorter durations, usually making them more volatile. A rising interest rate environment may also extend the average life of mortgages underlying MBS. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, each Fund may be subject to prepayment risks. Prepayments of securities priced at a premium may result in losses. Prepayment may reduce each Funds income because the prepayment proceeds may be invested in lower-yielding securities or loans. Economic and other events (whether real or perceived) can reduce the demand for certain securities or for securities generally. This may reduce market prices and cause each Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. The effect of economic and other events on the interrelationships of portfolio holdings can be complex and unpredictable. Fluctuations in the value of securities will be reflected in each Funds net asset value. Derivative transactions (such as futures contracts, interest rate, total return and credit default swaps, forward contracts and non-deliverable forwards; options thereon; options, credit linked notes and short sales), subject each Fund to increased risk of principal loss due to, among other things, unexpected price or interest rate movements, or failure of the counterparty. Certain derivative transactions are speculative practices and may exaggerate any increase or decrease in the value of each Fund, which will impact the value of Fund shares. A fund investing in a derivative instrument could lose more than the principal amount. While securities issued by U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association) may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. As non-diversified funds, each Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may diversified funds. This makes each Fund more susceptible to adverse economic, business or other developments affecting such issuers. Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. Each Fund is not a complete investment program and you may lose money by investing in each Fund. An investment in each Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. ^ Performance Information. The Funds do not yet have performance history since they have not completed a full calendar year of operations. For performance history of Global Macro Portfolio, see page 13. 4 EATON VANCE GLOBAL MACRO FUND Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None Exchange Fee None None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class A Class I Management Fees* 0.61% 0.61% Distribution and Service (12b-1) Fees 0.30% n/a Other Expenses* 0.13% 0.13% Acquired Fund Fees and Expenses* 0 .16% 0 .16% Management Fee Credit ** ( % ( % Total Annual Fund Operating Expenses 1.05% 0.75% (1) Reflects the Funds allocable portion of the Portfolios investment in other investment companies related to cash sweep. * Management Fees, Other Expenses, Acquired Fund Fees and Expenses and Management Fee Credit are estimated for all classes. ** A credit is applied to the management fee to reflect the estimated management fee paid by the Portfolio to Cash Management Portfolio for cash sweep. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $577 $793 Class I share $ 77 $240 5 EATON VANCE INTERNATIONAL INCOME FUND Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class A Management Fees* 0.625% Distribution and Service (12b-1) Fees 0.300% Other Expenses* 0 % Total Annual Fund Operating Expenses 1.100% * Management Fees and Other Expenses are estimated. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $582 $808 6 Investment Objectives & Principal Policies and Risks Each Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. Each Funds objective may be changed by the Trustees without shareholder approval. There is no present intention to make any such change and shareholders will receive 60 days prior notice of any material change in a Funds investment objective. As described in more detail below, Global Macro Fund currently seeks its objective by investing in Global Macro Portfolio and International Income Fund currently seeks its objective by investing in International Income Portfolio, each Portfolio having the same investment objective and principal policies as the Fund, respectively and both managed by Boston Management and Research ("BMR"). The Portfolios Set forth below is a description of each Portfolios investment objective and principal investment policies. Additional information about these policies, including risk information, appears under Additional Policies and Risks below. Global Macro Portfolio. The investment adviser adjusts the Portfolios investments (buys and sells securities) and engages in active management techniques in an effort to take advantage of differences in securities, countries, currencies and credits based on its perception of various factors, including the most favorable markets, interest rates and issuers, the relative yield and appreciation potential of a particular countrys securities, and the relationship of a countrys currency to the U.S. dollar. Investment strategy may change frequently. The Portfolio will normally invest in securities of issuers located in at least three different countries (which may include the United States), and will not normally invest more than 25% of its assets in securities of issuers located in a single foreign country or denominated in any single foreign currency, except the U.S. dollar and the euro. This strategy requires the investment adviser to identify countries and currencies where the Portfolios investments will out-perform comparable investments in other countries and currencies and in many cases to predict changes in economics, markets, political conditions, and other factors. The success of this strategy will, of course, involve the risk that the investment advisers predictions may be untimely or incorrect. The Portfolio may invest up to 25% of assets in any one industry, which may expose the Portfolio to unique risks of that industry. The Portfolios investments may have significant exposure to certain sectors of the economy and thus may react differently to political or economic developments than the market as a whole. Global Macro Portfolio will invest primarily (over 50% of net assets) in high grade debt securities. High grade debt securities include securities issued or guaranteed as to principal or interest by the U.S. Government or any of its agencies or instrumentalities and debt securities of foreign governmental and private issuers rated at least A by Standard & Poors Ratings Group (S&P) or Moodys Investors Service, Inc. (Moodys). High grade debt securities may also include commercial paper or other short-term debt instruments rated in one of the two highest short-term rating categories by any of those rating services, (or by Fitch Ratings). An unrated security will be considered to be a high grade debt security if the investment adviser determines that it is of comparable quality. High Grade debt securities include any fund which invests in money market instruments including, but not limited to, those previously mentioned. This includes cash balances invested in Cash Management Portfolio, an affiliated money market fund. Global Macro Portfolio may invest in MBS including those that are either issued by the U.S. Government (or one of its agencies or instrumentalities) or privately issued but collateralized by mortgages that are insured, guaranteed or otherwise backed by the U.S. Government, or its agencies or instrumentalities. International Income Portfolio. The investment adviser adjusts the Portfolios investments (buys and sells securities) and engages in active management techniques in an effort to take advantage of differences in securities, countries, currencies and credits based on its perception of various factors, including the most favorable markets, interest rates and issuers, the relative yield and appreciation potential of a particular countrys securities, and the relationship of a countrys currency to other currencies. Investment strategy may change frequently. The Portfolio will normally invest in securities of issuers located in at least three different countries (not including the United States). This strategy requires the investment adviser to identify countries and currencies where the Portfolios investments, in the aggregate, are expected to out-perform comparable investments in other countries and currencies. The success of this strategy will, of course, involve the risk that the investment advisers decisions may be untimely or incorrect. The Portfolio may invest up to 25% of assets in any one industry, which may expose the Portfolio to unique risks of that industry. The Portfolios investments may have significant exposure to certain sectors of the world economy and thus may react differently to political or economic developments than the market as a whole. Additional Policies and Risks Foreign Investments. Global Macro Portfolio will normally invest in securities of issuers located in at least three different countries (which may include the United States), and will not normally invest more than 25% of its assets in securities of 7 issuers located in a single foreign country or denominated in any single foreign currency, except the U.S. dollar and the euro. International Income Portfolio will normally invest in securities of issuers located in at least three different countries (not including the United States). Investments in the debt securities of foreign governments are subject to certain risks. Economic data as reported by foreign governments may be delayed, inaccurate or fraudulent. Local investors in foreign countries may have preferential access to information and policymakers in a way that would expose the Portfolios investments to adverse market movements. Insider trading regulations may not be enforced, may be weaker than in the United States or may not exist at all. In the event of a sovereign default, there are typically no assets to be seized or cash flows to be attached. Furthermore, the willingness or ability of a foreign government to renegotiate defaulted debt may be limited. Therefore, losses on sovereign defaults may far exceed the losses from the default of a similarly rated U.S. corporate debt issuer. Each Portfolios investments may be highly concentrated in a geographic region or country. Funds that invest in a relatively small number of issuers, regions or countries are more susceptible to risks associated with a single economic, political or regulatory occurrence than a more diversified portfolio might be. The value of foreign investments is affected by changes in foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. The value of foreign assets as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency rates and exchange control regulations. Currency exchange rates can also be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad. Foreign currency exchange transactions may be conducted on a spot ( i.e ., cash) basis at the spot rate prevailing in the foreign currency exchange market or through entering into derivative currency transactions. Forward foreign currency exchange contracts are individually negotiated and privately traded so they are dependent upon the creditworthiness of the counterparty. Global Macro Portfolio and International Income Portfolio typically uses such contracts to enhance returns or as a substitute for purchasing or selling securities. When these contracts settle on the basis of cash profit and loss, rather than actual delivery of the named currencies, they are called "non-deliverable forwards" or "NDFs". Such contracts may also be used when a security denominated in a foreign currency is purchased or sold, or when the receipt in a foreign currency of dividend or interest payments on such a security is anticipated. A forward contract can then lock in the U.S. dollar price of the security or the U.S. dollar equivalent of such dividend or interest payment, as the case may be. Currency transactions are subject to the risk of a number of complex political and economic factors applicable to the countries issuing the underlying currencies. Furthermore, unlike trading in most other types of instruments, there is no systematic reporting of last sale information with respect to the foreign currencies underlying the derivative currency transactions. As a result, available information may not be complete. There is also a risk of default by, or the bankruptcy of, the financial institution serving as a counterparty. Because foreign companies are not subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S. companies, there may be less publicly available information about a foreign company than about a domestic company. Volume and liquidity in most foreign debt markets is less than in the United States and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies. There is generally less government supervision and regulation of securities exchanges, broker-dealers and listed companies than in the United States. Active Management Techniques. The Portfolios may purchase or sell derivative instruments (which derive their value from another instrument, security or index) to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the duration of obligations held by a Portfolio, to manage certain investment risks and/or as a substitute for the purchase or sale of securities or currencies. Transactions in derivative instruments may be in the United States or abroad and may include, among other things, the purchase or sale of futures contracts on securities, indices or other financial instruments or currencies; options on futures contracts; exchange-traded and over-the-counter options on securities, indices, currencies or short sales. The Portfolios may enter into interest rate swaps and total return swaps. The Portfolios may enter into credit default swaps, and forward rate agreements and purchase credit linked notes as well as instruments that have a greater or lesser credit risk than the security underlying that instrument. The Portfolios may use interest rate swaps to enhance returns. Interest rate swaps involve the exchange by a Portfolio with another party of their respective commitments to pay or receive interest, e.g. , an exchange of fixed rate payments for 8 floating rate payments. Credit default swaps enable a Portfolio to buy or sell credit protection on an individual issuer or basket of issuers. Credit linked notes and credit default swaps involve certain risks, including the risk that the counterparty may be unable to fulfill the transaction or that a Portfolio may be required to purchase securities to meet delivery obligations. Each Portfolio may have difficulty, be unable or may incur additional costs to acquire such securities. The Portfolios may also engage in forward foreign currency exchange contracts, currency swaps and the purchase or sale of warrants. The use of derivatives is highly specialized and engaging in derivative transactions for purposes other than hedging is speculative. Transactions in derivative instruments involve unique risks such as losses due to unanticipated adverse changes in prices, interest rates, index values or currency exchange rates; the inability to close out a position; default by the counterparty; imperfect correlation between a position and the desired hedge; tax constraints on closing out positions; and portfolio management constraints on securities subject to such transactions. The loss on derivative instruments (other than purchased options) may substantially exceed the initial investment therein and may unfavorably impact investment performance. In addition, a Portfolio may lose the entire premium paid for purchased options that expire before they can be profitably exercised. A Portfolio incurs transaction costs in opening and closing positions in derivative instruments. There can be no assurance that the use of the foregoing techniques will be advantageous. The Portfolios may at times engage in short sales of securities. No more than 25% of the Portfolios assets will be subject to short sales at any one time. Global Macro Portfolio at times may enter into mortgage dollar rolls in which the Portfolio sells MBS for delivery in the current month and simultaneously contracts to repurchase substantially similar (same type, coupon and maturity) securities on a specified future date. During the roll period, the Portfolio foregoes principal and interest paid on the MBS. There can be no assurance that the use of the foregoing techniques will be advantageous. Each Portfolio may purchase securities on a "forward commitment" or "when-issued" basis (meaning securities are purchased or sold with payment and delivery taking place in the future) in order to secure what is considered to be an advantageous price and yield at the time of entering into the transaction. However, the yield on a comparable security when the transaction is consummated may vary from the yield on the security at the time that the forward commitment or when-issued transaction was made. From the time of entering into the transaction until delivery and payment is made at a later date, the securities that are the subject of the transaction are subject to market fluctuations. In forward commitment or when-issued transactions, if the seller or buyer, as the case may be, fails to consummate the transaction the counterparty may miss the opportunity of obtaining a price or yield considered to be advantageous. Forward commitment or when-issued transactions may be expected to occur a month or more before delivery is due. However, no payment or delivery is made until payment is received or delivery is made from the other party to the transaction. Forward commitment or when-issued transactions are not entered into for the purpose of investment leverage. Global Macro Portfolio may enter into forward commitments to purchase generic U.S. government agency MBS ("Generic MBS"), with the total amount of such outstanding commitments not to exceed 10% of each portfolios total net assets. The Portfolio may enter into forward commitments to sell Generic MBS, with the total amount of such outstanding commitments not to exceed 50% of the portfolios MBS holdings. Lower Rated Securities. Each Portfolio may invest in lower rated securities. Bonds rated BBB and Baa have speculative characteristics, while lower rated bonds are predominantly speculative. Each Portfolio may hold securities that are unrated or in the lowest rating categories (rated C by Moodys or D by S&P). Bonds rated C by Moodys are regarded as having extremely poor prospects of ever attaining any real investment standing. Bonds rated D by S&P are in payment default or a bankruptcy petition has been filed and debt service payments are jeopardized. In order to enforce its rights with defaulted securities or in other situations, the Portfolios may be required to retain legal counsel and/or a financial adviser. This may increase the Portfolios operating expenses and adversely affect net asset value. In the event the rating of a security held by Global Macro Portfolio is downgraded, causing the Fund to have indirectly 50% or more of its total assets in securities rated below investment grade, the investment adviser will not be compelled to dispose of such security or other asset. The credit quality of lower rated securities reflects a greater possibility that adverse changes in the financial condition of an issuer, or in general economic conditions, or both, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the value of such securities more volatile and could limit the ability to sell securities at favorable prices. In the absence of a liquid trading market for securities held by it, it may be difficult to determine the fair market value of such securities. Although the investment adviser considers security ratings when making investment decisions, it performs its own credit an investment analysis and/or investment evaluation, and does not rely primarily on the ratings assigned by the rating services. In evaluating the quality of a particular sovereign debt security, whether rated or unrated, the investment adviser 9 normally takes into consideration, among other things, the issuers financial resources and credit history, its sensitivity to economic conditions and trends, the quality of the government, its debt maturity schedules and borrowing requirements, and relative values based on the political, economic or social conditions in the country, region or world. Because of the greater number of investment considerations involved in investing in high yield, high risk bonds, the achievement of the investment objective of the Portfolios depends more on the investment advisers judgment and analytical abilities than would be the case if the Portfolios invested primarily in securities in the higher rating categories. While the investment adviser will attempt to reduce the risks of investing in lower rated or unrated securities through active portfolio management, diversification, credit analysis and attention to current developments and trends in the economy and the financial markets, there can be no assurance that a broadly diversified portfolio of such securities would substantially lessen the risks of defaults brought about by an economic downturn or recession. Mortgage-Backed Securities. Global Macro Portfolio and International Income Portfolio may invest in MBS. MBS represent participation interests in pools of adjustable and fixed-rate mortgage loans. Adjustable rate mortgages are mortgages whose interest rates are periodically reset when market rates change. Unlike conventional debt obligations, MBS provide monthly payments derived from the monthly interest and principal payments (including any prepayments) made by the individual borrowers on the pooled mortgage loans. When investing in MBS, Global Macro Portfolio currently focuses on MBS that include loans that have had a history of refinancing opportunities (so called seasoned MBS). Seasoned MBS tend to have a higher collateral to debt ratio than other MBS because a greater percentage of the underlying debt has been repaid and the collateral property may have appreciated in value. The investment adviser may discontinue the practice of focusing on seasoned MBS at any time. The investment adviser expects that under current market conditions many of the MBS held by the Portfolios will be premium bonds acquired at prices that exceed their par or principal value. The mortgage loans underlying MBS are generally subject to a greater rate of principal prepayments in a declining interest rate environment and to a lesser rate of principal prepayments in an increasing interest rate environment, although Global Macro Portfolios investment in seasoned MBS can mitigate this risk. Under certain interest and prepayment rate scenarios, each Portfolio may fail to recover the full amount of its investment in MBS, notwithstanding any direct or indirect governmental or agency guarantee. Because faster than expected prepayments must usually be invested in lower yielding securities, MBS are less effective than conventional bonds in locking in a specified interest rate. For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Portfolio, prepayment risk may be enhanced. Additionally, the value of Fund shares may be adversely affected by fluctuations in interest rates underlying the MBS held by the Portfolio. In a rising interest rate environment, a declining prepayment rate may extend the average life of many MBS. This possibility is often referred to as extension risk. Extending the average life of a mortgage-backed security increases the risk of depreciation due to future increases in market interest rates. MBS that are purchased at a premium generate current income that exceeds market rates for comparable investments, but tend to decrease in value as they mature, which may cause a resulting decrease in the Funds net asset value. Global Macro Portfolio and International Income Portfolio may also invest in classes of collateralized mortgage obligations (CMOs), including fixed- or floating-rate tranches, and various other MBS. In choosing among CMO classes, the investment adviser will evaluate the total income potential of each class and other factors. CMOs are subject to the same types of risks affecting MBS as described above. Asset-Backed Securities. Each Portfolio may purchase asset-backed securities. Asset-backed securities represent interests in a pool of assets, such as home equity loans, automobile receivables or credit card receivables. Unscheduled prepayments of asset-backed securities may result in a loss of income if the proceeds are invested in lower-yielding securities. In addition, issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements (if any) may be inadequate in the event of default. U.S. Government Securities. Each Portfolio may invest in U.S. Government securities. U.S. Government securities include U.S. Treasury obligations, which differ in their interest rates, maturities and times of issuance, and obligations issued or guaranteed by U.S. Government agencies or instrumentalities (agency obligations). Agency obligations may be guaranteed by the U.S. Government or they may be backed by the right of the issuer to borrow from the U.S. Treasury, the discretionary authority of the U.S. Government to purchase the obligations, or the credit of the agency or instrumentality. While U.S. Government agencies may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. Each Portfolio may also invest in any other security or agreement collateralized or otherwise secured by U.S. Government securities. As a result of their high credit quality and market liquidity, U.S. Government securities generally provide a lower current return than obligations of other issuers. Equity Investments. When consistent with its investment objective, Global Macro Portfolio and International Income Portfolio may invest up to 10% and 5%, respectively of its net assets in common stocks, other equity securities and/or non 10 income producing equity securities. Equity securities each Portfolio receives upon conversion of convertible securities, such as convertible bonds, may be retained. Equity securities are sensitive to stock market volatility. Changes in stock market values can be sudden and unpredictable. Even if values rebound, there is no assurance they will return to previous levels. Each Portfolio may also purchase warrants. Warrants are options to purchase equity securities at a specific price valid for a specific period of time. They create no ownership rights in the underlying security and pay no dividends. The price of warrants does not necessarily move parallel to the price of the underlying security. Pooled Investment Vehicles. Each Portfolio reserves the right to invest up to 10% of its total assets, calculated at the time of purchase, in the securities of pooled investment vehicles including other investment companies unaffiliated with the investment adviser. Each Portfolio will indirectly bear its proportionate share of any management fees paid by pooled investment vehicles in which it invests in addition to the advisory fee paid by the Portfolio. Please refer to Cash Equivalents for additional information about investment in other investment companies. The 10% limitation does not apply to investments in money market funds and certain other pooled investment vehicles. If a Portfolio invests in Cash Management Portfolio, an affiliated money market fund, the management fee paid on such investment will be credited against the Portfolio management fee. Securities Lending. Each Portfolio may seek to increase income by lending portfolio securities to broker-dealers or other institutional borrowers. Up to one-third of the value of each Portfolios total assets may be subject to securities lending. During the existence of a loan, each Portfolio will continue to receive the equivalent of the interest paid by the issuer on the securities loaned, or all or a portion of the interest on investment of the collateral, if any. Each Portfolio may pay lending fees to such borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans only will be made to firms that have been approved by the investment adviser and the investment adviser or the securities lending agent will monitor the financial condition of such firms. Securities loans only will be made when the investment adviser believes that the expected returns, net of expenses, justifies the attendant risks. Each Portfolio may engage in securities lending for total return as well as for income, and expects to invest the collateral received from loans in securities in which either Portfolio may invest. Upon return of the loaned securities, each Portfolio would be required to return the related collateral to the borrower and may be required to liquidate portfolio securities in order to do so. To the extent that the portfolio securities acquired with such collateral by each Portfolio have decreased in value, it may result in the portfolio realizing a loss at a time when it would not otherwise do so. This risk is substantially the same as that incurred through investment leverage. Each Portfolio also may incur losses if the returns on securities that it acquires with cash collateral are less than the applicable rebate rates paid to borrowers and related administrative costs. Borrowing. Each Portfolio may borrow amounts up to one-third of the value of each Portfolios total assets (including borrowings), but will not borrow more than 5% of the value of total assets except to satisfy redemption requests or for other temporary purposes. Such borrowings would result in increased expense to the Funds and, while they are outstanding, would magnify increases or decreases in the value of Fund shares. These Portfolios may not purchase additional investment securities while outstanding borrowings exceed 5% of the value of their total assets. Illiquid Securities. Each Portfolio may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks. Illiquid securities include those legally restricted as to resale, and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933 and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of Portfolio illiquidity if eligible buyers become uninterested in purchasing them. Cash Equivalents. Each Portfolio may invest in cash equivalents to invest daily cash balances or for temporary defensive purposes. Each Portfolio may also invest in such instruments in pursuit of its objective. Cash equivalents are highly liquid, short-term securities such as commercial paper, time deposits, certificates of deposit, short-term notes and short-term U.S. Government obligations and may include Cash Management Portfolio, an affiliated money market fund which invests in such short-term securities. Temporary Investments. Each Portfolio may temporarily invest in cash and cash equivalents, which may be inconsistent with the Funds investment objective, pending the making of other investments or as a reserve to service redemptions and repurchases of shares. While temporarily invested or otherwise, each Portfolio may not achieve its investment objective. Each Portfolio might not use all of the strategies and techniques or invest in all of the types of securities described in this Prospectus or the Statement of Additional Information. While at times each Portfolio may use alternative investment strategies in an effort to limit losses, it may choose not to do so. 11 Management and Organization Management. The Funds investment adviser is Eaton Vance Management ("Eaton Vance") and each Portfolios investment adviser is BMR, a subsidiary of Eaton Vance. Eaton Vance and BMRs offices are located at The Eaton Vance Building, 255 State Street, Boston, MA 02109. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its subsidiaries currently manage over $150 billion on behalf of mutual funds, institutional clients and individuals. Each investment adviser manages investments pursuant to an investment advisory agreement. Each Funds shareholder report will provide information regarding the basis for the Trustees approval of each investment advisory agreement with regard to each Fund and each Portfolio. Global Macro Fund. Under its investment advisory agreement with Global Macro Fund, Eaton Vance receives a monthly advisory fee equal to 0.615% annually of the average daily net assets of the Fund up to $500 million that are invested directly in securities. On net assets of $500 million and over, the annual fee is reduced. To the extent the Funds assets are invested in Global Macro Portfolio, the Fund is allocated its share of Global Macro Portfolios advisory fee. Under its investment advisory agreement with Global Macro Portfolio, BMR receives a monthly advisory fee equal to 0.615% of the average daily assets of the Portfolio up to $500 million. The advisory fee on net assets of $500 million or more is reduced as follows: Annual Average Daily Net Assets Fee Rate $500 million but less than $1 billion 0.595% $1 billion but less than $1.5 billion 0.575% $1.5 billion but less than $2 billion 0.555% $2 billion but less than $3 billion 0.520% $3 billion and over 0.490% For the fiscal year ended October 31, 2006, Global Macro Portfolio paid BMR advisory fees equivalent to 0.44% of the Portfolios average daily net assets for such year. Mark Venezia is the portfolio manager of the Global Macro Fund and the Global Macro Portfolio (since they commenced operations). He has been an Eaton Vance portfolio manager for more than five years, is a Vice President of Eaton Vance and BMR and manages other Eaton Vance portfolios. International Income Fund. Under its investment advisory agreement with International Income Fund, Eaton Vance receives a monthly advisory fee equal to 0.625% annually of the average daily net assets of the Fund up to $1 billion that are invested directly in securities. On net assets of $1 billion and over, the annual fee is reduced. To the extent the Funds assets are invested in International Income Portfolio, the Fund is allocated its share of International Income Portfolios advisory fee. Mark Venezia is the portfolio manager of the International Income Fund and the International Income Portfolio (since they commenced operations). He has been an Eaton Vance portfolio manager for more than five years, is a Vice President of Eaton Vance and BMR and manages other Eaton Vance portfolios. Under the International Income Portfolios investment advisory agreement, BMR receives a monthly advisory fee equal to 0.625% annually of the average daily net assets of the Portfolio up to $1 billion. On net assets of $1 billion and over, the annual fee is reduced. The Statement of Additional Information provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of Fund shares. Eaton Vance serves as the administrator of each Fund, providing each Fund with administrative services and related office facilities. Eaton Vance does not currently receive a fee for serving as administrator. BMR administers the business affairs of the Global Macro Portfolio and receives an administration fee of 0.15% of the Portfolios average daily net assets annually. For the fiscal year ended October 31, 2006, the Portfolio paid BMR administration fees equal to 0.15% of its average daily net assets. Effective June 22, 2007, pursuant to shareholder approval, the Portfolios administration fee was reduced to zero. Eaton Vance also serves as the sub-transfer agent for each Fund. For the sub-transfer agency services it provides, Eaton Vance receives an aggregate fee based upon the actual expenses it incurs in the performance of sub-transfer agency services. 12 This fee is paid to Eaton Vance by a Funds transfer agent from the fees the transfer agent receives from the Eaton Vance funds. Organization.
